Citation Nr: 0602331	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-15 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran's active military service extended from March 
1942 to June 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the January 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2004, the case was remanded by the Board for 
additional development.  The required development has been 
completed and the Board proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.  

2.  The death certificate and terminal hospital records show 
that the veteran died in October 2001, at the age of 81, of 
complications due to metastatic carcinoma of the lung, to 
include a gangrenous bowel and septic shock; he also had a 
history of peptic ulcer disease and emphysema.

3.  The veteran's carcinoma of the lung was not diagnosed 
until decades post-service and there is no competent evidence 
that suggests a link between his fatal metastatic lung cancer 
and any incident of service.

4.  At the time of the veteran's death, the only disability 
for which service connection had been established was an 
internal derangement of the left knee with limitation of 
motion.  

5.  The preponderance of the competent medical evidence shows 
that a service-connected disability did not cause or 
contribute to cause the veteran's death.  

6.  The veteran's only service-connected disability, internal 
derangement of the left knee with limitation of motion, was 
rated as 20 percent disabling from April 1949, and as 30 
percent disabling from November 1993.  The veteran was not 
rated at 100 percent disabled for 10 continuous years 
preceding his death.  

7.  The claim for dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 (West 2002) was received 
by VA shortly after the veteran's death in October 2001.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.312 (2005).  

2.  The criteria for payment of dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 (West 
2002) are not met.  38 C.F.R. § 3.22 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It was recorded on the death certificate that the veteran 
died in October 2001, at age 81.  The immediate cause was 
listed as septic shock secondary to a gangrenous bowel, due 
to squamous cell carcinoma of the right lower lobe.  Peptic 
ulcer disease and emphysema were also listed as underlying 
causes.  However, the terminal hospital records clearly show 
that the veteran died of complications from metastatic lung 
cancer.  Given the appellant's contention that the veteran's 
peptic ulcer disease was linked to service and the fact that 
it was noted on the death certificate, the Board will, 
however, address the question of whether the record supports 
a causal relationship between the veteran's peptic ulcer 
disease and service.   

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

By letters dated in February 2002 and May 2004, VA informed 
the appellant of the type of evidence necessary to support 
her claims.  In addition, VA notified the appellant that it 
would make reasonable efforts to help her obtain necessary 
evidence with regard to her appeal but that she must provide 
enough information so that the agency could request the 
relevant records.  VA also discussed the attempts already 
made to obtain relevant evidence with regard to these claims.  
Further, in May 2004, VA notified the appellant of her 
opportunity to submit additional evidence.  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  Thus, she was advised to submit all pertinent 
evidence in her possession.  The appellant was notified and 
aware of the evidence needed to substantiate her claims, and 
the avenues through which she might obtain such evidence, and 
of the allocation of responsibilities between herself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


Additionally, the January 2003 rating decision, the April 
2003 statement of the case (SOC), as well as the March 2005 
supplemental statement of the case (SSOC), notified the 
appellant of the relevant criteria and evidence necessary to 
substantiate her claims.  These documents also included 
discussions regarding the evidence of record, adjudicative 
actions taken, and the reasons and bases for the denial of 
these claims.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
her claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  Once that goal has been achieved--
irrespective of whether it has been done by way of a single 
notice letter or via more than one communication--the 
essential purposes of the VCAA have been satisfied.  In the 
present case, the Board finds that, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See e.g., 38 C.F.R. § 
20.1102 (2005); VAOPGCPREC 1-2004; and Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  In this regard, the Board notes 
that, in the current appeal, the appellant has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was done in this 
case with the initial VCAA notice being sent in February 
2002, before the January 2003 decision on her claims.  Any 
defect in that initial notice was not prejudicial because 
there was a continuous flow of information to the appellant, 
telling her what information VA had and what was needed from 
her.  Thus she was given an opportunity to participate in the 
development and adjudication of her claim and, if there was 
any error in the initial VCAA notice, it was not prejudicial 
and was cured long before the case came to the Board.  See 
Mayfield, supra.  

There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is extensive factual development, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
further assistance would aid in substantiating claim].  

In addition, VA has obtained all pertinent evidence 
identified by the appellant, and she has not reported that 
any other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  The appellant has not 
asserted that the case requires further development or action 
under VCAA or its implementing regulations.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records and terminal hospital records.  In addition, as noted 
above, the RO contacted the appellant and asked her to 
identify all medical providers who treated the vetera.  The 
RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that, in the absence of competent evidence of 
any pertinent abnormal findings relating to the veteran's 
fatal metastatic cancer during service or for decades 
thereafter, and with no competent evidence that suggests his 
only service-connected disability, a left knee disorder, 
caused or aggravated his lung cancer or otherwise contributed 
to his death, a medical opinion is not warranted with respect 
to the questions presented.  Id; see also Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations. Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Consequently, the Board concludes that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA with regard to the issue on appeal.  Accordingly, 
the Board will proceed to adjudicate the appellant's claims 
based upon the evidence of record.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection for the Cause of the Veteran's Death

Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2005).  

A malignant tumor may be presumed to have been incurred 
during active military service if they are manifest to a 
degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Under the relevant law, to establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.310, 3.312 (2005).

The standard of proof to be applied in decisions on claims 
for VA benefits is set forth in 38 U.S.C. § 5107 (West 2002).  
A claimant is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102 (2005).  When a claimant seeks 
benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Background and Analysis

The Board "must review all issues which are reasonably 
raised from a liberal reading of the appellant's substantive 
appeal."  Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  
The Court has extended this principle "to include issues 
raised in all documents or oral testimony submitted prior to 
the [Board] decision."  EF v. Derwinski, 1 Vet. App. 324, 
326 (1991).  Solomon v. Brown, 6 Vet. App. 396, 400 (1994).  

At the time of the veteran's death, the only disability for 
which service connection had been established was an internal 
derangement of the left knee with limitation of motion.  It 
was rated as 20 percent disabling from April 1949, and as 30 
percent disabling from November 1993.  Initially, the Board 
notes that it is not contended that the veteran's only 
service-connected disability, a knee disorder contributed to 
his death.  The Board has carefully reviewed the record and 
finds nothing in the death certificate, the final hospital 
reports, or other medical records which would provide 
competent evidence linking the service-connected disability, 
as a causal or contributing factor, to the veteran's death.  

The appellant contends that the veteran's peptic ulcer 
disease began in service, continued to trouble him through 
out his life, and contributed to his death.  While the death 
certificate list peptic ulcer disease as an underlying cause 
of death, that piece of evidence, when considered with the 
terminal hospital records on file, shows by an overwhelming 
preponderance of the evidence that the veteran died of 
complications from metastatic lung cancer.  The terminal 
hospital records are far more probative as they include a 
detailed summary of the events leading up to the veteran's 
death.  It is apparent that the complications included a 
gangrenous bowel but the final diagnoses merely noted a 
history of peptic ulcer disease.  

The record shows that the veteran's carcinoma of the lung was 
first diagnosed decades after service and there is no 
competent evidence that suggests a causal link between his 
fatal metastatic lung cancer and any incident of or finding 
recorded during service.  

Even assuming peptic ulcer disease materially contributed to 
the veteran's death, the Board finds that the service medical 
records do not show any findings that were attributed to 
peptic ulcer disease.  When the veteran was examined and 
accepted for service, in March 1942, he gave a history of an 
appendectomy in 1938 and the examiner noted a well-healed 
appendectomy scar.  The service medical records provide 
evidence against the claim with the absence of any relevant 
abnormal findings and the report of the June 1945 separation 
examination, which included a normal clinical evaluation of 
the veteran's abdominal viscera.  

Upon VA examination in September 1947, the veteran reported 
that he was last examined and treated at the time of 
discharge from service.  He complained of a burning feeling 
in his stomach, especially in the morning when he got up.  He 
had a sick feeling at times, which came on without reference 
to meals.  On examination, there was moderate tenderness to 
palpation of the epigastrium.  The abdomen was flat and 
easily palpated.  No tumefaction was noted.  There were gas 
pockets felt to move on palpation.  Fluoroscopic examination 
of the stomach was done with barium.  The stomach filled 
without defects.  The pylorus was patent.  The duodenal cap 
filled normally.  At 6 hours, the stomach was empty and the 
head of the barium meal was in the sigmoid colon.  The test 
conclusion was that the esophagus, stomach and duodenum were 
normal.  The examination concluded with a diagnosis of 
gastrointestinal series - normal.  Thus, these clinical and 
X-ray examinations ruled out a diagnosis of peptic ulcer 
disease within more than two years post-service.

In a certificate dated in October 1947, R. O. P., M.D., 
reported examining the veteran at that time.  It was noted 
that the veteran was first bothered with an ulcerated stomach 
about two months after his discharge from service and 
currently had constant attacks.  Symptoms were a burning 
sensation in the stomach, nausea, sharp pains in the stomach, 
loss of weight, loss of appetite, and loss of sleep.  
Examination of the abdomen revealed marked pain in the 
epigastric region on slight pressure.  There was considerable 
distention with marked contractive muscular spasm.  Reflexes 
were markedly exaggerated.  The diagnoses included peptic 
ulcer.  A similar certificate was provided in November 1948.  

In a letter dated in September 1949, Dr. R. O. P. stated: 
"According to my records I saw [the veteran] at my office 
September 18, 1945 and my examination and x-ray revealed the 
existence of an ulcer and the diagnosis of Ulcer, gastric, 
acute was made at that time."  

The appellant and her representative point to this 1949 
letter from the veteran's private physician as documenting an 
ulcer within the presumptive one year period following 
service.  Thus, the September 1949 letter from Dr. R. O. P. 
and the earlier VA examination offers conflicting evidence as 
to whether peptic ulcer disease was present.  

The report of the September 1947 VA examination is more 
probative because it is the earliest post-service competent 
medical evidence and it was made for the purpose of obtaining 
a thorough examination.  The veteran had not claimed 
gastrointestinal disorders in his original 1945 claim.  On 
the September 1947 VA examination, the veteran stated that he 
had not had any medical examination or treatment since 
service.  The 1949 private physician letter is less probative 
because it was clearly submitted for claims purposes; because 
the doctor did not mention any prior examination or treatment 
in his 1947 letter or 1948 certificate, even though prior 
X-rays showing ulcers would have been critical in light of 
the normal VA X-rays; because the doctor did not submit 
copies of the alleged examination; and because, although the 
doctor reported finding a serious condition, there is no 
claim of treatment.  In view of the foregoing, the Board 
finds that, in addressing the question of whether peptic 
ulcer disease was present within one year of service, the 
normal VA examination in 1947 outweighs the private 
physician's statements.  In any event, as noted above, the 
preponderance of the evidence shows that the veteran died of 
complications of metastatic lung cancer; the weight of the 
evidence is against a finding that peptic ulcer disease 
caused or contributed substantially or materially to cause 
the veteran's death.  

Emphysema was also noted on the death certificate but the 
terminal hospital records do not implicate lung disease other 
than lung cancer.  Moreover, the veteran's emphysema was 
first diagnosed decades after service and there is no 
competent evidence that links it to service.

The Board recognizes the appellant's sincere belief that her 
husband's death was related to his peptic ulcer disease and 
that such began during service.  Nevertheless, in this case, 
the appellant has not been shown to have the professional 
expertise necessary to provide meaningful evidence regarding 
the causal relationship between the decedent's death and his 
active military service.  See, e.g., Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
cert denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In summary, the death certificate and terminal hospital 
records, when considered together, show that the veteran died 
in October 2001, at the age of 81, of complications due to 
metastatic carcinoma of the lung, to include a gangrenous 
bowel and septic shock.  He also had a history of peptic 
ulcer disease and emphysema; however, the preponderance of 
the evidence is against a finding that either peptic ulcer 
disease or emphysema was linked to service or caused or 
contributed substantially or materially to cause the 
veteran's death.  The veteran's carcinoma of the lung was not 
diagnosed until decades post-service and there is no 
competent evidence that suggests a link between his fatal 
metastatic lung cancer and any incident of or finding 
recorded during service.  At the time of the veteran's death, 
the only disability for which service connection had been 
established was an internal derangement of the left knee with 
limitation of motion, which played no causative role in the 
veteran's death.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Dependency and Indemnity Compensation  
Under the Provisions of 38 U.S.C.A. § 1318 (West 2002)

Criteria

(a) The Secretary shall pay benefits under this 
chapter ... to the surviving spouse ... of a 
deceased veteran described in subsection (b) of 
this section in the same manner as if the veteran's 
death were service connected.
(b) A deceased veteran ... is a veteran who dies, 
not as the result of the veteran's own willful 
misconduct, and who was in receipt of or entitled 
to receive ... compensation at the time of death 
for a service-connection disability rated totally 
disabling if-
(1) the disability was continuously rated totally 
disabling for a period of 10 or more years 
immediately preceding death....
38 U.S.C.A. § 1318 (West 2002).  

There was some question as to whether the "or entitled to 
receive" language in the law meant the benefits the veteran 
had actually established entitlement to prior to his death or 
whether it meant benefits he was entitled to, but had not 
established that entitlement prior to death.  The Court 
originally interpreted the language to include any benefits 
the veteran might have been entitled to, even though he had 
not claimed them or established entitlement during his life 
time.  This is referred to as "hypothetical entitlement".  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997); Cole v. 
West, 13 Vet. App. 269, 278 (1999).  

In response to these Court decisions, effective January 21, 
2000, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 
(January 21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) observed that VA had 
determined that the "entitled to receive" language of 
38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be 
interpreted in the same way and that 38 C.F.R. § 3.22 
provided the correct interpretation.  It held that VA could 
properly do so and had adequately explained its rationale.  
Id. at 1378.  The Federal Circuit also held that VA provided 
a permissible basis and sufficient explanation for its 
interpretation of the statutes as a bar to the filing of new 
claims posthumously by the veteran's survivor, i.e., claims 
where no claim had been filed during the veteran's life or 
the claim had been denied and was not subject to reopening-
"hypothetical entitlement" claims.  Id. at 1379-80.  

In Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
found that the January 21, 2000, amendment to 38 C.F.R. 
§ 3.22 to bar the "hypothetical" entitlement theory with 
respect to dependency and indemnity compensation (DIC) claims 
made pursuant to 38 U.S.C. § 1318 was not applicable to 
claims filed prior to that date, but was applicable to claims 
filed after January 21, 2000.  Thus, the law, regulations and 
courts agree that, for claims filed after January 21, 2000, 
there is no entitlement to benefits unless the veteran has 
actually been rated as totally disabled for 10 years before 
his death.  There is no "hypothetical" entitlement.  

Pursuant to Chairman's Memorandum No. 01-03-09 (April 8, 
2003), all claims for benefits under 38 U.S.C. §§ 1311(a)(2) 
and 1318 where a survivor seeks to reopen a claim that was 
finally decided during the veteran's lifetime on the grounds 
of new and material evidence are subject to the temporary 
stay.  No such claim is presented here.  All other claims for 
DIC benefits, such as those presented in this case, are not 
subject to the stay and will be processed in the usual 
manner.  

In this case, the veteran died in October 2001 and the claim 
was filed that month.  Since the claim was filed after 
January 21, 2000, there is no possibility of "hypothetical" 
entitlement.  The claim must be determined on the record.  
Here, the record shows that the only disability for which 
service connection had been established was an internal 
derangement of the left knee with limitation of motion.  It 
was rated as 20 percent disabling from April 1949, and as 30 
percent disabling from November 1993.  The veteran was not 
rated as totally disabled by a service-connected disability 
for 10 years prior to his death, so there is no entitlement 
to benefits under 38 U.S.C.A. § 1318.  The record here 
provides the preponderance of evidence as to whether the 
requirements have been met and, in this case, provides a 
preponderance of the evidence that is against the claim.  
Therefore, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Dependency and Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1318 is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


